ACCEPTED
                                                                                        01-14-00767-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                    7/9/2015 2:25:20 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                                NO. 01-14-767-CV

                                                                       FILED IN
                                                                1st COURT OF APPEALS
               In the First Court of Appeals                        HOUSTON, TEXAS
                                                                7/9/2015 2:25:20 PM

                      Houston, Texas                            CHRISTOPHER A. PRINE
                                                                        Clerk



 Shirley Lenoir, Individually and as Personal Representative of the Estate of
        Shana Lenoir and Christopher McKnight, Individually and as
                       Next Friend of Nayla McKnight,
                             Appellants-Plaintiffs,

                                        v.

                                U.T. Physicians,
                               Appellee-Defendant.


               On Accelerated Appeal From Cause No. 2012-35806
           In the 164th Judicial District Court of Harris County, Texas
              Honorable Alexandra Smoots-Hogan, Presiding Judge


APPELLEE’S FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
  TO FILE MOTION FOR PANEL REHEARING AND MOTION FOR
                EN BANC RECONSIDERATION


      Appellee-Defendant U.T. Physicians (“U.T. Physicians”) files this First

Unopposed Motion for Extension of Time to File Motion for Panel Rehearing and

Motion for En Banc Reconsideration.            In support thereof, U.T. Physicians

respectfully shows this Court the following:

      1.    On July 7, 2015, this Court issued its opinion and judgment reversing



                                         1
the trial court’s order granting U.T. Physician’s plea to the jurisdiction and

remanding the case to the trial court for further proceedings.

      2.     U.T. Physicians’ motion for panel rehearing and motion for en banc

reconsideration is currently due on July 22, 2015.

      3.     U.T. Physicians respectfully requests that this Court grant U.T.

Physicians a 15-day extension of time from July 22, 2015 to August 6, 2015 to file

its motion for panel rehearing and motion for en banc reconsideration.

      4.     U.T. Physicians submits that good cause exists for such an extension

based on counsel for U.T. Physicians’ engagement in the following matters and

absence from the office from July 11, 2015 to July 18, 2015:

      •      Preparation of a jury charge in Case No. 2:13-cv-1113;
             Promethean Insulation Technology, LLC v. Reflectix, Inc.; In
             the United States District Court for the Eastern District of
             Texas (Marshall Division); and

      •      Preparation of pretrial briefing in Cause No. 2009-10-5624-B;
             Tompkins v. Cameron County, Texas; In the 138th Judicial
             District Court of Cameron County, Texas.

      5.     This is U.T. Physicians’ first motion for extension of time to file its

motion for panel rehearing and motion for en banc reconsideration, and said

motion is filed not for the purpose of delay but so that justice may be done.

      6.     The Lenoirs do not oppose the relief requested in this motion.




                                          2
                                   CONCLUSION

      For the reasons stated above, U.T. Physicians respectfully requests that this

Court: (1) grant Appellee’s First Unopposed Motion for Extension of Time to File

Motion for Panel Rehearing and Motion for En Banc Reconsideration; and (2)

grant U.T. Physicians a 15-day extension of the deadline for filing its motion for

panel rehearing and motion for en banc reconsideration from July 22, 2015 to

August 6, 2015. U.T. Physicians further respectfully requests that this Court grant

U.T. Physicians all other relief to which it is entitled.

                                            Respectfully submitted,

                                            NORTON ROSE FULBRIGHT US LLP


                                            By     /s/ Warren S. Huang
                                                   David Iler
                                                   State Bar No. 10386480
                                                   david.iler@nortonrosefulbright.com
                                                   Warren Huang
                                                   State Bar No. 00796788
                                                   warren.huang@nortonrosefulbright.com
                                                   Jaqualine McMillan
                                                   State Bar No. 24082955
                                                   Jaqualine.mcmillan@nortonrosefulbright.com
                                            1301 McKinney, Suite 5100
                                            Houston, Texas 77010-3095
                                            Telephone: (713) 651-5151
                                            Facsimile: (713) 651-5246




                                            3
                                     KEN PAXTON
                                     Attorney General of Texas

                                     Jason Warner
                                     Assistant Attorney General
                                     State Bar No. 24028114
                                     jason.warner@texasattorneygeneral.gov
                                     P.O. Box 12548, Capitol Station
                                     Austin, Texas 78711-2548
                                     Telephone:(512) 463-2197
                                     Facsimile: (512) 463-2224

                                     * Signed By Permission

                                     Counsel for Appellee U.T. Physicians



                     CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersigned

counsel – in reliance upon the word count of the computer program used to prepare

this document – certifies that this motion contains 359 words, excluding the words

that need not be counted under Texas Rule of Appellate Procedure 9.4(i)(1).


                                                     /s/ Warren S. Huang
                                                       Warren S. Huang




                                        4
                      CERTIFICATE OF CONFERENCE

      Counsel for Appellee has conferred with counsel for Appellants regarding

the filing of this motion, and Appellants do not oppose the relief requested in this

motion.


                                                      /s/ Warren S. Huang
                                                        Warren S. Huang



                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of Appellee’s First Unopposed Motion for

Extension of Time to File Motion for Panel Rehearing and Motion for En Banc

Reconsideration was served pursuant to Texas Rule of Appellate Procedure 9.5

through the electronic filing manager and/or by electronic mail on July 9, 2015,

upon the following:

                             Mr. Joseph M. Gourrier
                            THE GOURRIER LAW FIRM
                          530 Lovett Boulevard, Suite B
                              Houston, Texas 77006
                            joseph@gourrierlaw.com
                            (Counsel for Appellants)


                                                      /s/ Warren S. Huang
                                                        Warren S. Huang




                                         5